DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because figures 2, 6B, 6C and 6D have text that are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “towards one more paths” in line 5 to “for one or more paths” and “highest value of the selective score” in line 9 to “highest selective score”.  Appropriate correction is required.
Claim(s) 2 is/are objected to because of the following informalities:  change “the node” in line 3 to “the target node” and “if” in line 4 to “when” and “mains” in line 5 to “main” and “device, current free memory” in lines 6-7 to “device, and current free memory”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  change “received” in line 3 to “transmitted”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  change “the device score” in line 3 to “a device score” and “percentage,” in line 4 to “percentage, and”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  change “calculating,” in line 2 to “calculating” and “if’ in line 3 to “when” and “mains” in line 3 to “main” and “device, current” in line 5 to “device, and current”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  change “the node” in lines 2 and 4 to “the respective node” and “the address” in line 2 to “an address” and “the network” in line 2 to “the communication network”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities:  change “throughput” in line 1 to “throughput value” and “the throughput” in line 2 to “the end-to-end throughput value”.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  change “links,” in line 4 to “links and”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  change “the path from a source to the target” in line 5 to “a path from a source to the target node”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  indicate what “ETH”, “WL5G” and “WL2G” stands for and delete the commas in lines 2 and 4-5.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  delete the comma in line 4.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “towards one more paths” in line 7 to “for one or more paths” and “highest value of the selective score” in line 12 to “highest selective score”.  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  change “the node” in line 3 to “the target node” and “if” in line 4 to “when” and “mains” in line 5 to “main” and “device, current free memory” in lines 6-7 to “device, and current free memory”.  Appropriate correction is required.
Claim(s) 17 is/are objected to because of the following informalities:  change “received” in line 3 to “transmitted”.  Appropriate correction is required.
Claim(s) 18 is/are objected to because of the following informalities:  change “the node” in line 1 to “the one or more nodes” and “the device score” in line 3 to “a device score” and “percentage,” in line 4 to “percentage, and”.  Appropriate correction is required.
Claim(s) 21 is/are objected to because of the following informalities:  change “the node” in line 1 to “the one or more nodes” and “calculating,” in line 2 to “calculating” and “comprising,” in line 3 to “comprising” and “if’ in line 3 to “when” and “mains” in line 3 to “main” and “device, current free memory” in line 5 to “device, and current free memory”.  Appropriate correction is required.
Claim(s) 22 is/are objected to because of the following informalities:  change “the node” in lines 2 and 4 to “the respective node” and “the address” in line 2 to “an address” and “the network” in line 2 to “the communication network”.  Appropriate correction is required.
Claim(s) 23 is/are objected to because of the following informalities:  change “throughput” in line 1 to “throughput value” and “the throughput” in line 2 to “the end-to-end throughput value”.  Appropriate correction is required.
Claim(s) 25 is/are objected to because of the following informalities:  change “links,” in line 4 to “links and”.  Appropriate correction is required.
Claim(s) 26 is/are objected to because of the following informalities:  change “the path from a source to the target” in line 5 to “a path from a source to the target node”.  Appropriate correction is required.
Claim(s) 27 is/are objected to because of the following informalities:  indicate what “ETH”, “WL5G” and “WL2G” stands for and delete the commas in lines 2 and 4-5.  Appropriate correction is required.
Claim(s) 28 is/are objected to because of the following informalities:  delete the comma in line 4 and change “the node” in line 1 to “the one or more nodes”.  Appropriate correction is required.
Claim(s) 29 is/are objected to because of the following informalities:  change “the node” in line 1 to “the one or more nodes” and delete the comma in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3, 11, 13-14, 16-17, 26 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recites the limitation "the nodes" in line 3.  There is insufficient antecedent basis for this limitation in the claims. Claims 3 and 17 fails to resolve the deficiency of claims 2 and 16, respectively and are thus rejected under similar rationale. 
Claims 11 and 26 recites the limitations "the two or more node capabilities” in line 2 and “the communication between at least three nodes” in line 3 and “the one or more node indicating a full-duplex” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claims. 
Regarding claims 11 and 26, it is unclear what is the point in having “each link” in line 4 when there is absent any links in any of the parent claims. There are various other links such as wired links and wireless links, but it appears that “each link” is not referring to any of them since there is absent any adjectives in front of link in “each link”. Furthermore, it is unclear what “the node’s” in line 6 is referring to since there are a plurality of nodes such as “one or more nodes”, “two or more nodes”, etc.
Regarding claims 13 and 28, it is unclear how there is “links between the one or more nodes” when in an embodiment, there is a single node (links between itself?). Furthermore, it is unclear what “the link” in line 5 is referring to since there are “links”.
Claim 14 recites the limitation "the end-to-end throughput" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim(s) 1, 4-10, 12, 15, 18-25, 27 and 29 is/are allowed.
Claim(s) 2-3, 11, 13-14, 16-17, 26 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “transmitting, through a device connected to a target node, a beacon, to one or more nodes in the communication network, wherein the beacon comprises a set of informative parameters; calculating, by each node, a selective score towards one more paths to be selected for reaching the target node in the communication network, wherein the selective score comprises a dynamic score for each parameter in the set of informative parameters; identifying, by each node, a target path from the one or more paths, wherein the target path comprises a path having a highest value of the selective score as compared to selective score for other paths in the one or more paths” (emphasis added) of claim 1 and similarly for claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0078186 by Thyni et al. discloses routing path selection for communication between a source and destination and acquiring a dynamically changing metric values for selection of a path;
US 2010/0246480 by Aggarwal et al. discloses selecting a route based on link metrics and dynamically changing variables that are used in determining a link metric;
US 2006/0140111 by Vasseur et al. discloses based on received dynamically measured parameters and selecting a path with lower cost; and
US 2005/0066052 by Gupta et al. discloses determining a route based on a link cost which is calculated based on a sum of weighted costs which are based on factor(s) and costs are dynamically defined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476